Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 1 of 31




                     EXHIBIT A
          Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 2 of 31




 1   Logan T. Johnston, #009484
     JOHNSTON LAW OFFICES, P.L.C.
 2   14040 N. Cave Creek Rd., Suite 309
     Phoenix, Arizona 85022
 3   Telephone: (602) 435-0050
     ltjohnston@live.com
 4
     David T. Barton #016848
 5   Kathryn Hackett King #024698
     BURNSBARTON PLC
 6   2201 East Camelback Road, Ste. 360
     Phone: (602) 753-4500
 7   david@burnsbarton.com
     kate@burnsbarton.com
 8
     Attorneys for Defendant
 9
10
                               UNITED STATES DISTRICT COURT
11
12                              FOR THE DISTRICT OF ARIZONA

13
14   D.H., by and through his mother, Janice          Case No. 4:20-cv-00335-SHR
     Hennessy-Waller; and John Doe, by his
15   guardian and next friend, Susan Doe, on
     behalf of themselves and all others similarly
16   situated,
                                                      DEFENDANT’S FIRST SET OF
17                    Plaintiffs,
     v.                                               REQUESTS FOR PRODUCTION OF
                                                      DOCUMENTS TO PLAINTIFF D.H.
18   Jami Snyder, Director of the Arizona Health      AND PLAINTIFF JOHN DOE
19   Care Cost Containment System, in her
     official capacity,
20
                       Defendant.
21
22            Defendant Jami Snyder, Director of the Arizona Health Care Cost Containment

23   System (“AHCCCS”), in her official capacity (“Defendant”), submits the following

24   Requests for Production of Documents to Plaintiff D.H. and Plaintiff John Doe

25   (“Plaintiffs”, “You” or “Your”) to be answered in writing within thirty (30) days

26   pursuant to Rule 34, Federal Rules of Civil Procedure. Defendant is issuing these

27
28
       Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 3 of 31




 1   Requests for Production of Documents to both Plaintiffs. Defendant may later issue
 2   separate, additional Requests for Production of Documents to each individual Plaintiff.
 3                                        INSTRUCTIONS
 4          Each request for production is addressed to, and the responses hereto are to
 5   include and be based upon, documents in the possession, custody or control of Plaintiffs,
 6   their agents, servants, attorneys and all other persons who have investigated or gathered
 7   information and/or documents relating to the subject matter of this litigation at the
 8   request of or on behalf of Plaintiffs.
 9          You are requested to provide a written response, served within thirty (30) days
10   after service of this request, along with each and every document, paper, book, account,
11   letter, photograph, object or tangible thing of each category specified below.
12          You are advised that, pursuant to Rule 36(b)(2)(B), for each item or category
13   below, the response must either state that inspection and related activities will be
14   permitted as requested or state with specificity the grounds for objecting to the request,
15   including the reasons. You may state that you will produce copies of documents or of
16   electronically stored information instead of permitting inspection.
17          Delivery by mail of said documents, or true copies thereof, verified to Kathryn H.
18   King, at BurnsBarton PLC, 2201 East Camelback Road, Ste. 360, Phoenix, Arizona
19   85016 on or before the date designed for appearance will be deemed as complying with
20   this Request for Production.
21          If You object to any Request for Production, whether in whole or in part, state: (i)
22   the legal basis for each objection you raise and (ii) the factual grounds on which you rely
23   to support each objection.
24          If You have no documents responsive to a particular request within Your
25   possession, custody, or control, You should so state even in the event that You also wish
26   to assert an objection to said request.
27
28                                                2
       Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 4 of 31




 1          If You withhold from production any document responsive to these Requests for
 2   Production pursuant to a claim of privilege, including the attorney-client privilege or
 3   work product doctrine, provide a privilege log disclosing the date of each document, the
 4   Request for Production to which the document is responsive, the author(s) and
 5   recipient(s) of the document, the privilege claimed, and a description of the document’s
 6   contents sufficient to allow for a determination as to whether the privilege is validly
 7   asserted.
 8          Plaintiffs are under a duty to supplement their responses to this request in
 9   accordance with the requirements of the Federal Rules of Civil Procedure. Plaintiffs are
10   hereby notified and required to conform their responses to these requests to the
11   requirements of said Rules.
12          The terms “document” and “documents” as used herein encompass any writing,
13   electronically stored information, or graphic representation conveying information,
14   regardless of the medium on which produced or recorded, including without limitation:
15   affidavits; agreements; analyses; applications of all types; appointment calendars;
16   architectural drawings and blueprints; arithmetic data and computations; assignments;
17   bank books and statements; bank drafts; bills; bills of lading; books; booklets; books of
18   account; bulletins; business and personal records; certificates of all types; charts of all
19   types; checks; circulars; computer generated information; contracts; correspondence;
20   data compilations; data processing files and records; declarations; diagrams; diaries of
21   all types; drawings of all types; engravings; envelopes; equations; etchings; expense
22   statements; films; forecasts; forms; formulas; graphs; handwritten materials; instructions;
23   insurance claim forms; invoices; journals of all types; letters; licenses of all types; lists
24   of all types; magazines; magnetic data disks and tapes; maps; memoranda; messages;
25   microfilm and microfiche; minutes; motion pictures; newspapers; notes; orders;
26   paintings; pamphlets; photographs and photographic negatives; pictures; planning
27   materials; printed materials; questionnaires; receipts; registrations; reports; schedules;
28                                                  3
      Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 5 of 31




 1   simulations; specifications; statistical calculations, compilations and computations;
 2   studies; summaries; surveys; tax returns, including all schedules and attachments thereto;
 3   telecopies and facsimiles; telegraphs; telexes; tests and test results; travel and expense
 4   reports; typewritten materials; unemployment compensation claims and related
 5   materials; video tapes; voice recordings; vouchers; workers compensation claims and
 6   related materials; and working papers. Every copy of a document hereinafter requested
 7   which differs from the original in any respect as to the information it bears or reflects
 8   shall be produced as a separate document.
 9          The term “Complaint” refers to Plaintiffs’ most recent complaint on file with the
10   Court and any subsequent amendments thereto. Should Plaintiffs successfully amend
11   their complaint, they are bound under the Federal Rules of Civil Procedure to
12   supplement their responses to these Requests accordingly.
13          The term “Lawsuit” refers to the above-captioned action filed in the United States
14   District Court, District of Arizona, Case No. 4:20-cv-00335.
15          The term “statement” or “communication” includes any verbal, nonverbal, or
16   written exchange of information that was transmitted or intended to be transmitted from
17   one individual or entity to another individual or entity.
18          The term “Challenged Exclusion” refers to the benefit limitation found in Ariz.
19   Admin. Code R9-22-205-B(4)(a).
20          “AHCCCS” refers to the Arizona Health Care Cost Containment System.
21                              REQUESTS FOR PRODUCTION
22   REQUEST FOR PRODUCTION NO. 1:
23          Please produce copies of all scientific studies, research, and clinical evidence that
24   identify the long-term health benefits of male chest reconstruction surgery for
25   individuals with gender dysphoria under the age of 21.
26   PLAINTIFF D.H. RESPONSE:
27
28                                                 4
      Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 6 of 31




 1   PLAINTIFF JOHN DOE RESPONSE:
 2
 3
     REQUEST FOR PRODUCTION NO. 2:
 4
            Please produce the complete medical records for Plaintiff John Doe and Plaintiff
 5
     D.H.
 6
     PLAINTIFF D. H. RESPONSE:
 7
 8
 9   PLAINTIFF JOHN DOE RESPONSE:

10
11
     REQUEST FOR PRODUCTION NO. 3:
12
            Please produce all documents that support the assertion of Dr. Cronyn that El Rio
13
     Health Center is treating more than 40 transgender boys who receive their health
14
     insurance through AHCCCS and need male chest reconstruction surgery. See Cronyn
15
     Declaration at ¶ 10. In producing these documents, please replace any personally
16
     identifying information with AHCCCS member identification numbers that allow the
17
     information to be verified while protecting patient privacy and mark the document
18
     “confidential” pursuant to the protective order in place in this lawsuit.
19
     PLAINTIFF D.H. RESPONSE:
20
21
22   PLAINTIFF JOHN DOE RESPONSE:

23
24   REQUEST FOR PRODUCTION NO. 4:
25          Please produce a transcript of the talk “Creating a Primary Care Medical Home
26   for Transgender Youth.” See Cronyn Declaration at ¶ 12.
27   PLAINTIFF D. H. RESPONSE:
28                                                5
      Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 7 of 31




 1   PLAINTIFF JOHN DOE RESPONSE:
 2
 3
     REQUEST FOR PRODUCTION NO. 5:
 4
            Please produce all generally accepted scientific guidelines, research, or
 5
     publications that describe the criteria that should be applied to determine that male chest
 6
     reconstruction surgery is medically necessary for transgender males under the age of 21
 7
     who suffer from gender dysphoria.
 8
     PLAINTIFF D. H. RESPONSE:
 9
10
11   PLAINTIFF JOHN DOE RESPONSE:

12
13   REQUEST FOR PRODUCTION NO. 6:
14          Please produce any non-privileged communications Plaintiffs and/or their
15   guardians have had with the National Center for Lesbian Rights and/or National Health
16   Law Program.
17   PLAINTIFF D. H. RESPONSE:
18
19
     PLAINTIFF JOHN DOE RESPONSE:
20
21
22   REQUEST FOR PRODUCTION NO. 7:

23          Please produce all documents reflecting the budget the National Center for

24   Lesbian Rights and/or National Health Law Program have set aside to advance its

25   agenda on transgender interests.

26   PLAINTIFF D. H. RESPONSE:

27
28                                                6
      Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 8 of 31




 1   PLAINTIFF JOHN DOE RESPONSE:
 2
 3
     REQUEST FOR PRODUCTION NO. 8:
 4
            Please produce any policy statements, letters, or documents by Plaintiffs, their
 5
     guardians, the National Center for Lesbian Rights, and/or the National Health Law
 6
     Program referencing the goals of this Lawsuit.
 7
 8
     PLAINTIFF D. H. RESPONSE:
 9
10
11   PLAINTIFF JOHN DOE RESPONSE:
12
13
     REQUEST FOR PRODUCTION NO. 9:
14
            Please produce any studies or reports that support your contention that
15
     “Transgender people … experience disproportionately high rates of harassment and
16
     discrimination in all aspects of their lives” and therefore “would be reluctant join a
17
     lawsuit that might publicize their circumstances.” (Motion for Class Certification at p.
18
     4)
19
     PLAINTIFF D. H. RESPONSE:
20
21
22   PLAINTIFF JOHN DOE RESPONSE:

23
24
     REQUEST FOR PRODUCTION NO. 10:
25
            Please produce any documents that you relied upon, referenced, or referred to in
26
     preparing your answers to Defendant’s First Set of Requests for Admission,
27
     Interrogatories and Requests for Production.
28                                              7
      Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 9 of 31




 1   PLAINTIFF D. H. RESPONSE:
 2
 3
     PLAINTIFF JOHN DOE RESPONSE:
 4
 5
 6   RESPECTFULLY SUBMITTED this 25th day of January, 2021.

 7
                                              BURNSBARTON PLC
 8
 9
                                              By     /s/ Kathryn Hackett King
10
                                              David T. Barton
11                                            Kathryn Hackett King

12
                                              JOHNSTON LAW OFFICES, P.L.C.
13                                            Logan T. Johnston
                                              14040 N. Cave Creek Rd., Suite 309
14                                            Phoenix, Arizona 85022

15
                                              Attorneys for Defendant
16
17
18
19                                CERTIFICATE OF SERVICE
20
21           I hereby certify that on January 25, 2021, I sent the foregoing document by email
     to the following CM/ECF registrants:
22
     Brent P. Ray
23   Andrew J. Chinsky
     KING & SPALDING LLP
24   353 N. Clark Street, 12th Floor
     Chicago, Illinois 60654
25   T: +1 312 995 6333
     F: +1 312 995 6330
26   Email:bray@kslaw.com
     achinsky@kslaw.com
27
28                                               8
      Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 10 of 31




     Daniel C. Barr
 1   Janet M. Howe
     PERKINS COIE LLP
 2   2901 N. Central Avenue, Suite 2000
     Phoenix, AZ 85012-2788
 3   T: +1 602 351 8085
     F: +1 602 648 7085
 4   Email:dbarr@perkinscoie.com
     jhowe@perkinscoie.com
 5
     Asaf Orr
 6   NATIONAL CENTER FOR LESBIAN RIGHTS
     870 Market Street, Suite 370
 7   San Francisco, CA 94102
     T: +1 415 392 6257
 8   F: +1 415 392 8442
     Email:aorr@nclrights.org
 9
     Abigail K. Coursolle
10   Catherine McKee
     NATIONAL HEALTH LAW PROGRAM
11   3701 Wilshire Boulevard, Suite 750
     Los Angeles, CA 90010
12   T: +1 310 204 6010
     Email:coursolle@healthlaw.org
13   mckee@healthlaw.org
14   Attorneys for Plaintiffs and the Class
15   s/Carolyn Galbreath
16
17
18
19
20
21
22
23
24
25
26
27
28                                            9
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 11 of 31



 1   Logan T. Johnston, #009484
     JOHNSTON LAW OFFICES, P.L.C.
 2   14040 N. Cave Creek Rd., Suite 309
     Phoenix, Arizona 85022
 3   Telephone: (602) 435-0050
     ltjohnston@live.com
 4
     David T. Barton #016848
 5   Kathryn Hackett King #024698
     BURNSBARTON PLC
 6   2201 East Camelback Road, Ste. 360
     Phone: (602) 753-4500
 7   david@burnsbarton.com
     kate@burnsbarton.com
 8
     Attorneys for Defendant
 9
                         IN THE UNITED STATES DISTRICT COURT
10
                               FOR THE DISTRICT OF ARIZONA
11
12   D.H., by and through his mother, Janice              Case No. 4:20-cv-00335-SHR
13   Hennessy-Waller; and John Doe, by and
     through his guardian and next friend, Susan
14   Doe, on behalf of themselves and all others          DEFENDANT’S FIRST SET OF
     similarly situated,                                  REQUESTS FOR ADMISSION TO
15                                                        PLAINTIFF D.H. AND PLAINTIFF
                        Plaintiffs,
                                                          JOHN DOE
16
           vs.
17
     Jami Snyder, Director of the Arizona Health
18   Care Cost Containment System, in her                 (Assigned to the Honorable Scott H.
     official capacity,                                   Rash)
19
20                      Defendant.
21
22       To:     Plaintiff D.H. and Plaintiff John Doe
                 c/o Brent P. Ray
23               Andrew J. Chinsky
                 KING & SPALDING LLP
24               353 N. Clark Street, 12th Floor
                 Chicago, Illinois 60654
25
                 c/o Daniel C. Barr
26               Janet M. Howe
                 PERKINS COIE LLP
27               2901 N. Central Avenue, Suite 2000
                 Phoenix, AZ 85012-2788
28               Attorneys for Plaintiffs and the Class
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 12 of 31



 1
            Defendant Jami Snyder, Director of the Arizona Health Care Cost Containment
 2
     System, in her official capacity (“Defendant”), requests that Plaintiff D.H. and Plaintiff
 3
     John Doe (“Plaintiffs”, “You” or “Your”) answer the following Requests for Admission in
 4
     accordance with Rule 36 of the Federal Rules of Civil Procedure.
 5
            Pursuant to Rule 36, you are required to admit or deny the Requests for Admission
 6
     set forth below. You are advised that these requests will be deemed admitted unless,
 7
     within thirty days after you receive these requests, you provide Defendant with a
 8
     written answer or objection addressed to each request.
 9
            A denial shall fairly meet the substance of the requested admission, and when good
10
     faith requires that you qualify an answer or deny only a part of the request, you shall specify
11
     so much of it as true and qualify or deny the remainder, setting forth in detail the reasons
12
     for your denial or qualification as requested herein. You may not give lack of information
13
     or knowledge as a reason for failure to admit or deny unless you include a statement that
14
     you have made reasonable inquiry and that the information known or readily obtainable by
15
     you is insufficient to enable you to admit or deny the matter in question.
16
            If you fail to admit the truth of any matter requested herein and that matter is
17
     thereafter proved true during the trial of this lawsuit or otherwise, you may be required to
18
     pay to Defendant the reasonable expenses, including attorneys’ fees, incurred in proving
19
     the truth of the matter.
20
            The term “Challenged Exclusion” refers to the benefit limitation found in Ariz.
21
     Admin. Code R9-22-205-B(4)(a).
22
            “AHCCCS” refers to the Arizona Health Care Cost Containment System.
23
                                  REQUESTS FOR ADMISSION
24
     REQUEST NO. 1: Admit that not all natal females with gender dysphoria will seek male
25
     chest reconstruction surgery.
26
     PLAINTIFF D.H. RESPONSE:
27
            ADMIT                        DENY
28


                                                   -2-
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 13 of 31



 1
 2
     PLAINTIFF JOHN DOE RESPONSE:
 3
 4         ADMIT                              DENY

 5
 6   REQUEST NO. 2: Admit that male chest reconstruction surgery is not medically

 7   necessary for all natal females with gender dysphoria.

 8   PLAINTIFF D.H. RESPONSE:

 9         ADMIT                       DENY
10
11
     PLAINTIFF JOHN DOE RESPONSE:
12
13         ADMIT                              DENY

14
15   REQUEST NO. 3: Admit that the determination of whether male chest reconstruction

16   surgery is medically necessary for a natal female with gender dysphoria is a fact-intensive

17   inquiry that must take into account the unique circumstances of each individual.

18   (Complaint ¶ 29).

19   PLAINTIFF D.H. RESPONSE:

20         ADMIT                       DENY
21
22
     PLAINTIFF JOHN DOE RESPONSE:
23
24         ADMIT                              DENY

25
26   REQUEST NO. 4: Admit that hormone treatment is one way to alleviate the effects of

27   gender dysphoria. (Complaint ¶ 29).

28   PLAINTIFF D.H. RESPONSE:


                                                 -3-
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 14 of 31



 1
           ADMIT                       DENY
 2
 3
 4   PLAINTIFF JOHN DOE RESPONSE:

 5         ADMIT                             DENY
 6
 7   REQUEST NO. 5: Admit there are no studies that identify the long-term health benefits
 8   of male chest reconstruction surgery for individuals under the age of 21 with gender
 9   dysphoria.
10   PLAINTIFF D.H. RESPONSE:
11
           ADMIT                       DENY
12
13
14   PLAINTIFF JOHN DOE RESPONSE:

15         ADMIT                             DENY
16
17   REQUEST NO. 6: Admit that there are no generally accepted guidelines or tests for
18   medical professionals to apply to determine whether male chest reconstruction surgery is
19   medically necessary for a natal female with gender dysphoria.
20   PLAINTIFF D.H. RESPONSE:
21
           ADMIT                       DENY
22
23
24   PLAINTIFF JOHN DOE RESPONSE:

25         ADMIT                             DENY
26
27
28


                                                -4-
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 15 of 31



 1
     REQUEST NO. 7: Admit that childhood gender dysphoria more often than not does not
 2
     persist into adulthood.
 3
     PLAINTIFF D.H. RESPONSE:
 4
            ADMIT                      DENY
 5
 6
 7   PLAINTIFF JOHN DOE RESPONSE:
 8
            ADMIT                            DENY
 9
10
     REQUEST NO. 8: Admit that adolescent gender dysphoria more often than not does not
11
     persist into adulthood.
12
     PLAINTIFF D.H. RESPONSE:
13
            ADMIT                      DENY
14
15
16   PLAINTIFF JOHN DOE RESPONSE:
17
            ADMIT                            DENY
18
19
     REQUEST NO. 9: Admit that some peer-reviewed studies show that childhood gender
20
     dysphoria not does not persist into adulthood in 97% of cases.
21
     PLAINTIFF D.H. RESPONSE:
22
            ADMIT                      DENY
23
24
25   PLAINTIFF JOHN DOE RESPONSE:
26
            ADMIT                            DENY
27
28


                                                -5-
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 16 of 31



 1
     REQUEST NO. 10: Admit that it is a generally accepted medical fact that the brains of
 2
     individuals under the age of 21 are still developing.
 3
     PLAINTIFF D.H. RESPONSE:
 4
            ADMIT                       DENY
 5
 6
 7   PLAINTIFF JOHN DOE RESPONSE:
 8
            ADMIT                              DENY
 9
10
     REQUEST NO. 11: Admit that Plaintiff D.H. suffered from “significant psychological
11
     distress” including “severe anxiety and suicidal ideation” before D.H. was diagnosed with
12
     gender dysphoria. (Complaint ¶¶ 6-7).
13
     PLAINTIFF D.H. RESPONSE:
14
            ADMIT                       DENY
15
16
17   PLAINTIFF JOHN DOE RESPONSE:
18
            ADMIT                              DENY
19
20
     REQUEST NO. 12: Admit that no psychiatrist has recommended that Plaintiff D.H.
21
     obtain male chest reconstruction surgery. (Complaint ¶ 9).
22
     PLAINTIFF D.H. RESPONSE:
23
            ADMIT                       DENY
24
25
26   PLAINTIFF JOHN DOE RESPONSE:
27
            ADMIT                              DENY
28


                                                  -6-
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 17 of 31



 1
 2
     REQUEST NO. 13: Admit that Plaintiff John Doe suffered from “depression and
 3
     suicidal ideation” before John Doe was diagnosed with gender dysphoria. (Complaint ¶
 4
     10).
 5
     PLAINTIFF D.H. RESPONSE:
 6
            ADMIT                       DENY
 7
 8
 9   PLAINTIFF JOHN DOE RESPONSE:
10
            ADMIT                               DENY
11
12
     REQUEST NO. 14: Admit that irreversible changes to one’s body can negatively affect
13
     one’s quality of life. (Complaint ¶ 27).
14
     PLAINTIFF D.H. RESPONSE:
15
            ADMIT                       DENY
16
17
18   PLAINTIFF JOHN DOE RESPONSE:
19
            ADMIT                               DENY
20
21
     REQUEST NO. 15: Admit that Plaintiffs have no evidence that any transgender male
22
     under the age of 21 (other than Plaintiff D.H.) has applied for an individual exception to
23
     the Challenged Exclusion.
24
     PLAINTIFF D.H. RESPONSE:
25
            ADMIT                       DENY
26
27
28


                                                 -7-
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 18 of 31



 1
     PLAINTIFF JOHN DOE RESPONSE:
 2
           ADMIT                              DENY
 3
 4
     REQUEST NO. 16: Admit that Plaintiffs have no evidence that any transgender male
 5
     under the age of 21 enrolled in AHCCCS (other than Plaintiff D.H.) has appealed a
 6
     determination that male chest reconstruction surgery is not medically necessary.
 7
     PLAINTIFF D.H. RESPONSE:
 8
 9         ADMIT                        DENY

10
11
     PLAINTIFF JOHN DOE RESPONSE:
12
           ADMIT                              DENY
13
14
     REQUEST NO. 17: Admit that Plaintiffs have no evidence that any transgender male
15
     under the age of 21 enrolled in AHCCCS (other than Plaintiff D.H.) has appealed a
16
     determination that male chest reconstruction surgery is not eligible for payment under the
17
     Challenged Exclusion.
18
     PLAINTIFF D.H. RESPONSE:
19
20         ADMIT                        DENY

21
22
     PLAINTIFF JOHN DOE RESPONSE:
23
           ADMIT                              DENY
24
25
     REQUEST NO. 18: Admit that no court of law in the United States has determined that
26
     male chest reconstruction surgery is medically necessary to treat gender dysphoria in
27
     individuals under the age of 21.
28


                                                 -8-
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 19 of 31



 1
     PLAINTIFF D.H. RESPONSE:
 2
            ADMIT                       DENY
 3
 4
 5   PLAINTIFF JOHN DOE RESPONSE:
 6
            ADMIT                             DENY
 7
 8
     REQUEST NO. 19: Admit that circumstances unique to Plaintiff John Doe and Plaintiff
 9
     D.H. make male chest reconstruction surgery medically necessary for them.
10
     PLAINTIFF D.H. RESPONSE:
11
            ADMIT                       DENY
12
13
14   PLAINTIFF JOHN DOE RESPONSE:
15
            ADMIT                             DENY
16
17
     REQUEST NO. 20: Admit that the Challenged Exclusion limits surgical treatment of
18
     issues related to the care and treatment of transgender individuals beyond the surgical
19
     treatment sought by Plaintiffs.
20
     PLAINTIFF D.H. RESPONSE:
21
            ADMIT                       DENY
22
23
24   PLAINTIFF JOHN DOE RESPONSE:
25
            ADMIT                             DENY
26
27
28


                                                 -9-
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 20 of 31



 1
     REQUEST NO. 21: Admit that it is Plaintiffs’ position that if the Court grants the relief
 2
     requested by Plaintiffs and strikes down the Challenged Exclusion, AHCCCS will have no
 3
     ability to limit coverage for any gender reassignment surgery deemed medically necessary
 4
     by a healthcare provider.
 5
     PLAINTIFF D.H. RESPONSE:
 6
           ADMIT                       DENY
 7
 8
 9   PLAINTIFF JOHN DOE RESPONSE:
10
           ADMIT                             DENY
11
12
     REQUEST NO. 22: Admit that it is Plaintiffs’ position that male chest reconstruction
13
     surgery is only a small segment of the reassignment surgeries that could be medically
14
     necessary for individuals with gender dysphoria.
15
     PLAINTIFF D.H. RESPONSE:
16
           ADMIT                       DENY
17
18
19   PLAINTIFF JOHN DOE RESPONSE:
20
           ADMIT                             DENY
21
22
     REQUEST NO. 23: Admit that AHCCCS is not legally required to provide coverage for
23
     any medical treatment that is deemed “experimental.”
24
     PLAINTIFF D.H. RESPONSE:
25
           ADMIT                       DENY
26
27
28


                                                -10-
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 21 of 31



 1
     PLAINTIFF JOHN DOE RESPONSE:
 2
           ADMIT                           DENY
 3
 4
     REQUEST NO. 24: Admit that nothing in the Medicaid Act expressly requires
 5
     AHCCCS to provide coverage for gender reassignment surgeries.
 6
     PLAINTIFF D.H. RESPONSE:
 7
 8         ADMIT                     DENY

 9
10
     PLAINTIFF JOHN DOE RESPONSE:
11
           ADMIT                           DENY
12
13
14
           RESPECTFULLY SUBMITTED this 25th day of January, 2021.
15
16                                         BURNSBARTON PLC
17
18                                         By       /s/ Kathryn Hackett King
19                                         David T. Barton
                                           Kathryn Hackett King
20
21                                         JOHNSTON LAW OFFICES, P.L.C.
                                           Logan T. Johnston
22                                         14040 N. Cave Creek Rd., Suite 309
                                           Phoenix, Arizona 85022
23
24                                         Attorneys for Defendant
25
26
27
28


                                             -11-
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 22 of 31



 1                                CERTIFICATE OF SERVICE
 2
             I hereby certifies that on January 25, 2021, I e-mailed a copy of the foregoing to
 3   the following:
 4   Brent P. Ray
     Andrew J. Chinsky
 5   KING & SPALDING LLP
     353 N. Clark Street, 12th Floor
 6   Chicago, Illinois 60654
     T: +1 312 995 6333
 7   F: +1 312 995 6330
     Email:bray@kslaw.com
 8   achinsky@kslaw.com
 9   Daniel C. Barr
10   Janet M. Howe
     PERKINS COIE LLP
11   2901 N. Central Avenue, Suite 2000
     Phoenix, AZ 85012-2788
12   T: +1 602 351 8085
     F: +1 602 648 7085
13   Email:dbarr@perkinscoie.com
     jhowe@perkinscoie.com
14
     Asaf Orr
15   NATIONAL CENTER FOR LESBIAN RIGHTS
     870 Market Street, Suite 370
16   San Francisco, CA 94102
     T: +1 415 392 6257
17   F: +1 415 392 8442
     Email:aorr@nclrights.org
18
     Abigail K. Coursolle
19   Catherine McKee
     NATIONAL HEALTH LAW PROGRAM
20   3701 Wilshire Boulevard, Suite 750
     Los Angeles, CA 90010
21   T: +1 310 204 6010
     Email:coursolle@healthlaw.org
22   mckee@healthlaw.org
23   Attorneys for Plaintiffs and the Class
24
     s/Carolyn Galbreath
25
26
27
28


                                                 -12-
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 23 of 31



 1    Logan T. Johnston, #009484
      JOHNSTON LAW OFFICES, P.L.C.
 2    14040 N. Cave Creek Rd., Suite 309
      Phoenix, Arizona 85022
 3    Telephone: (602) 435-0050
      ltjohnston@live.com
 4
      David T. Barton #016848
 5    Kathryn Hackett King #024698
      BURNSBARTON PLC
 6    2201 East Camelback Road, Ste. 360
      Phone: (602) 753-4500
 7    david@burnsbarton.com
      kate@burnsbarton.com
 8
      Attorneys for Defendant
 9
                         IN THE UNITED STATES DISTRICT COURT
10
                               FOR THE DISTRICT OF ARIZONA
11
12    D.H., by and through his mother, Janice         Case No. 4:20-cv-00335-SHR
13    Hennessy-Waller; and John Doe, by and
      through his guardian and next friend, Susan
14    Doe, on behalf of themselves and all others     DEFENDANT’S FIRST SET OF
      similarly situated,                             INTERROGATORIES TO
15                                                    PLAINTIFF D.H. AND PLAINTIFF
                        Plaintiffs,
                                                      JOHN DOE
16
             vs.
17
      Jami Snyder, Director of the Arizona Health
18    Care Cost Containment System, in her            (Assigned to the Honorable Scott H.
      official capacity,                              Rash)
19
20                      Defendant.
21
            Defendant Jami Snyder, Director of the Arizona Health Care Cost Containment
22
     System, in her official capacity (“Defendant”), pursuant to Rule 33, Federal Rules of Civil
23
     Procedure, hereby requests that Plaintiff D.H. and Plaintiff John Doe (“Plaintiffs”, “You”
24
     or “Your”) mail or hand-deliver to the undersigned counsel, within thirty (30) days of
25
     receipt thereof, responses to the following Interrogatories. Defendant is issuing these
26
     Interrogatories to both Plaintiffs. Defendant may later issue separate, additional
27
     Interrogatories to each individual Plaintiff.
28
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 24 of 31



 1
                                          INSTRUCTIONS
 2
            You are to divulge all the information that You, as a party to this action, or Your
 3
     attorneys, investigators, agents, employee, or other representatives are aware of or
 4
     possess.
 5
            When an interrogatory seeks an answer that includes several parts, set out each part
 6
     of the answer so that it is understandable.
 7
            When an interrogatory asks You to list or describe a document, that interrogatory is
 8
     asking for all documents as defined below.
 9
            If You withhold any information under a claim of privilege, please identify the
10
     information You are withholding with sufficient particularity to allow the propounding
11
     party to move for a court order compelling You to provide that information, identify the
12
     privilege(s) that You are asserting, and describe the factual basis for each privilege You
13
     are asserting.
14
            If You once possessed, or had custody or control of, but no longer possess or have
15
     custody or control of, any documents that any interrogatory asks about, identify each such
16
     document and state its date, author, subject, recipient, and intended recipients. Explain
17
     why You no longer possess, or have custody or control of the document, and state the
18
     name and address of each person that You know or believe to have the document, or a
19
     copy thereof, in their possession, custody or control.
20
            If You answer an interrogatory with “not applicable” or use a similar phrase or
21
     answer, explain in detail everything that You, Your attorneys, and/or representatives did
22
     to obtain the answer to that interrogatory.
23
            If You answer an interrogatory with “do not know” or “unknown” or a similar
24
     phrase or answer, explain in detail everything that You, Your attorneys, and/or
25
     representatives did to obtain the answer to that interrogatory.
26
            If You cannot properly answer an interrogatory in a space provided, please answer
27
     that interrogatory on an attached paper.
28


                                                   -2-
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 25 of 31



 1
            The terms “document” and “documents” as used herein encompass any writing,
 2
     electronically stored information, or graphic representation conveying information,
 3
     regardless of the medium on which produced or recorded, including without limitation:
 4
     affidavits; agreements; analyses; applications of all types; appointment calendars;
 5
     architectural drawings and blueprints; arithmetic data and computations; assignments;
 6
     bank books and statements; bank drafts; bills; bills of lading; books; booklets; books of
 7
     account; bulletins; business and personal records; certificates of all types; charts of all
 8
     types; checks; circulars; computer generated information; contracts; correspondence; data
 9
     compilations; data processing files and records; declarations; diagrams; diaries of all
10
     types; drawings of all types; engravings; envelopes; equations; etchings; expense
11
     statements; films; forecasts; forms; formulas; graphs; handwritten materials; instructions;
12
     insurance claim forms; invoices; journals of all types; letters; licenses of all types; lists of
13
     all types; magazines; magnetic data disks and tapes; maps; memoranda; messages;
14
     microfilm and microfiche; minutes; motion pictures; newspapers; notes; orders; paintings;
15
     pamphlets; photographs and photographic negatives; pictures; planning materials; printed
16
     materials; questionnaires; receipts; registrations; reports; schedules; simulations;
17
     specifications; statistical calculations, compilations and computations; studies; summaries;
18
     surveys; tax returns, including all schedules and attachments thereto; telecopies and
19
     facsimiles; telegraphs; telexes; tests and test results; travel and expense reports;
20
     typewritten materials; unemployment compensation claims and related materials; video
21
     tapes; voice recordings; vouchers; workers compensation claims and related materials;
22
     and working papers. Every copy of a document hereinafter requested which differs from
23
     the original in any respect as to the information it bears or reflects shall be produced as a
24
     separate document.
25
            The term “Lawsuit” refers to the above-captioned action filed in the United States
26
     District Court, District of Arizona, Case No. 4:20-cv-00335-SHR.
27
            The term “party” or “parties” means party or parties to this Lawsuit.
28


                                                    -3-
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 26 of 31



 1
            The term “person” means corporation, natural person, company, organization,
 2
     association, partnership, and/or other entity.
 3
            The terms “identify with particularity,” “describe with particularity,” and “state
 4
     with particularity” mean fully and completely explain and/or describe the thing, person,
 5
     place, or process referred to, so that a person unacquainted with this action, its context,
 6
     and its subject events, can fully understand it. Regarding persons or entities, provide
 7
     sufficient information to identify and locate the individual including, for example, their
 8
     names, current addresses, telephone numbers, present employers, and affiliations.
 9
     Regarding other items, provide title, dates, creators, addresses, locations, and possessors.
10
            To “identify” a natural person or witness means to provide information sufficient
11
     for the party to identify and locate the individual including, for example, the person’s full
12
     name, present or last known address, present or last known phone number, present or last
13
     known employer, present or last known self-employment, occupational or professional
14
     capacity, and/or qualifications, and relationship to any party.
15
            To “identify a document” means to provide information sufficient for the party to
16
     identify and locate the document including, for example, its date, its author or authors, its
17
     publisher, its title or other designation, each individual and/or entity to whom it is
18
     addressed, the substance of its subject matter, the substance of its contents, and the
19
     individual presently possessing the original and/or copies thereof.
20
            The term “date” means the exact day (day, month, year) or, if the exact day is
21
     unavailable, Your best available estimate or approximation of the exact amount, including
22
     the factual basis for Your estimate or approximation.
23
            The phrase “describe with particularity” means describe an act or event in detail by
24
     identifying specifics such as the date and time of the event, an account of what happened,
25
     all persons who witnessed the event or could provide information about the event, and any
26
     documentation that You have or believe exists that relates to the act or event.
27
28


                                                      -4-
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 27 of 31



 1
           The term “Challenged Exclusion” refers to the benefit limitation found in Ariz.
 2
     Admin. Code R9-22-205-B(4)(a).
 3
           “AHCCCS” refers to the Arizona Health Care Cost Containment System.
 4
                                         INTERROGATORIES
 5
     INTERROGATORY NO. 1:
 6
           Please identify by name, date and author, any peer-reviewed studies that identify the
 7
     long-term health benefits of male chest reconstruction surgery for individuals with gender
 8
     dysphoria under the age of 21.
 9
     PLAINTIFF D.H. RESPONSE:
10
11
12
13   PLAINTIFF JOHN DOE RESPONSE:
14
15
16
     INTERROGATORY NO. 2:
17
           Produce all scientific studies, research, and clinical evidence that support the
18
     allegations and conclusions found in paragraphs 38, 39, and 40 of the Complaint.
19
     PLAINTIFF D.H. RESPONSE:
20
21
22
23   PLAINTIFF JOHN DOE RESPONSE:
24
25
26
27
28


                                                -5-
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 28 of 31



 1
     INTERROGATORY NO. 3:
 2
           Please describe the criteria that should be applied to determine that male chest
 3
     reconstruction surgery is medically necessary for transgender males under the age of 21
 4
     who suffer from gender dysphoria.
 5
     PLAINTIFF D.H. RESPONSE:
 6
 7
 8
 9   PLAINTIFF JOHN DOE RESPONSE:
10
11
12
     INTERROGATORY NO. 4:
13
           Please describe all efforts made by Plaintiff John Doe and Plaintiff D.H. to obtain
14
     approval of coverage for the male chest reconstruction surgery they seek by way of this
15
     Lawsuit.
16
     PLAINTIFF D.H. RESPONSE:
17
18
19
20   PLAINTIFF JOHN DOE RESPONSE:
21
22
23
     INTERROGATORY NO. 5:
24
           Please describe all efforts made by the National Center for Lesbian Rights and/or
25
     National Health Law Program to obtain a legislative or administrative change to the
26
     Challenged Exception before initiating the current Lawsuit.
27
     PLAINTIFF D.H. RESPONSE:
28


                                                -6-
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 29 of 31



 1
 2
 3
 4   PLAINTIFF JOHN DOE RESPONSE:

 5
 6
 7   INTERROGATORY NO. 6:
 8          Please describe all efforts made by the National Center for Lesbian Rights and/or
 9   National Health Law Program to obtain a legislative or administrative change to the
10   Medicaid Act as it pertains to gender reassignment surgeries before initiating the current
11   Lawsuit.
12   PLAINTIFF D.H. RESPONSE:
13
14
15
16   PLAINTIFF JOHN DOE RESPONSE:

17
18
19   INTERROGATORY NO. 7:
20          If You provided anything other than an unqualified denial to Requests for Admission
21   15, 16, and 17, please, 1) provide the basis for Your denial; 2) identify the individual(s)
22   who applied for an exception or appealed a determination; and 3) provide the date of such
23   application or appeal.
24   PLAINTIFF D.H. RESPONSE:
25
26
27
28   PLAINTIFF JOHN DOE RESPONSE:



                                                 -7-
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 30 of 31



 1
          RESPECTFULLY SUBMITTED this 25th day of January, 2021.
 2
 3                                     BURNSBARTON PLC
 4
 5                                     By      /s/ Kathryn Hackett King
 6                                     David T. Barton
                                       Kathryn Hackett King
 7
 8                                     JOHNSTON LAW OFFICES, P.L.C.
                                       Logan T. Johnston
 9                                     14040 N. Cave Creek Rd., Suite 309
                                       Phoenix, Arizona 85022
10
11                                     Attorneys for Defendant
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         -8-
     Case 4:20-cv-00335-SHR Document 45-1 Filed 01/25/21 Page 31 of 31



 1                                CERTIFICATE OF SERVICE
 2
             I hereby certifies that on January 25, 2021, I e-mailed a copy of the foregoing to
 3   the following:
 4   Brent P. Ray
     Andrew J. Chinsky
 5   KING & SPALDING LLP
     353 N. Clark Street, 12th Floor
 6   Chicago, Illinois 60654
     T: +1 312 995 6333
 7   F: +1 312 995 6330
     Email:bray@kslaw.com
 8   achinsky@kslaw.com
 9   Daniel C. Barr
10   Janet M. Howe
     PERKINS COIE LLP
11   2901 N. Central Avenue, Suite 2000
     Phoenix, AZ 85012-2788
12   T: +1 602 351 8085
     F: +1 602 648 7085
13   Email:dbarr@perkinscoie.com
     jhowe@perkinscoie.com
14
     Asaf Orr
15   NATIONAL CENTER FOR LESBIAN RIGHTS
     870 Market Street, Suite 370
16   San Francisco, CA 94102
     T: +1 415 392 6257
17   F: +1 415 392 8442
     Email:aorr@nclrights.org
18
     Abigail K. Coursolle
19   Catherine McKee
     NATIONAL HEALTH LAW PROGRAM
20   3701 Wilshire Boulevard, Suite 750
     Los Angeles, CA 90010
21   T: +1 310 204 6010
     Email:coursolle@healthlaw.org
22   mckee@healthlaw.org
23   Attorneys for Plaintiffs and the Class
24
     s/Carolyn Galbreath
25
26
27
28


                                                  -9-
